 Case 19-22094             Doc 17         Filed 04/24/20 Entered 04/24/20 09:44:13                              Desc Main
                                             Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: TIMOTHY MCKINNEY                                                        ) Case No. 19 B 22094
                                                                            )
                                                                  Debtor    ) Chapter 13
                                                                            )
                                                                            ) Judge: JACQUELINE P COX

                                                  NOTICE OF MOTION



 TIMOTHY MCKINNEY                                                           THE SEMRAD LAW FIRM LLC
                                                                            via Clerk's ECF noticing procedures
 848 W 103RD ST #315
 CHICAGO, IL 60643

  Please take notice that on May 18, 2020 at 9:00 am my designee or I will appear before the Honorable Judge
  JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion set forth
  below.

  I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
  named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on April 24,
  2020.

                                                                                /s/ Tom Vaughn


                  TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On August 06, 2019 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on September 30, 2019.

      A summary of the debtor's plan follows:


      Monthly Payment $175.00                                      Last Payment Received: 04/03/2020


      Amount Paid $942.31                                          Amount Delinquent $457.69




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                             Respectfully submitted,

 TOM VAUGHN
                                                                             /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
